Crownhart, J.
The question is: Is the purported contract set out above a binding contract on the parties?
The appellant agrees to sell to the respondent “one tailor-made suit or overcoat to the amount of fifty dollars ($50) upon the payment of one dollar or more each week in advance,” but in case respondent discontinues payment he forfeits all rights to the money paid in. The essential thing in a contract is the meeting of the minds on all of the elements of the contract. Here, even if we construe the word “amount” to mean “value,” the only thing the appellant agrees to do is to furnish a tailor-made suit or overcoat to the respondent, of the value of $50. What kind of a suit or overcoat, otherwise than being tailor-made, is not specified. The color of the cloth or the material in it, the kind of linings, the style, whether to be made from measure or otherwise, are not stated, and no method is provided for determining these essentials. The court will take notice that in the purchase of a tailor-made suit the purchaser selects the cloth from sample or from stock, selects the style, has his measurements taken in advance and the suit made from the measurements, and the time for delivery is specified. In the purported contract a suit or overcoat is to be delivered upon completion of- all payments, but manifestly, if it is the intent of such contract to make the suit to order, the respondent could not make his selection until the payments Were all made, and hence the suit could not be delivered for some time afterwards.
It seems to be plain that the minds of the parties did not meet as to the particular subject of the contract, that is, as to the particular suit of clothes to be furnished, and no *241method is found in the contract for determining this vital element.
We hold the purported contract to be void, and the judgment of the circuit court is affirmed.
By the Court. — The judgment of the circuit court is affirmed.